DETAILED ACTION
Allowable Subject Matter
Claims 1-4, 6-9, 11-13, 22, 24-25, 27 and 30-43 allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record Harrison et al. (US Pub: 2019/0227667 A1) teaches the touch sensing device with plurality of electrode portion with a capacitance based sensing system but do not teach a gap therebetween the electrode portion caused by a force or pressure applied to the non-conductive material (see Fig. 1, 3, [0062-0063]).  The secondary art Otagaki teaches a gap but do not disclose the system is based on a capacitance variation due to pressure or force applied on the non-conductive material.  Therefore, the independent claims 1 and 30 differ from the prior arts in that capacitance change is detected by the measurement of the gap change instead of direct electric field measure design as cited by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The prior art Sleefe (US Patent 6,369,588 B1) is cited for a film related sensing system of figure 2 which shows a remote sensing of a gap but do not discloses a touch based display having the gap measurement capacity.
The Prior art Hsieh et al. (US Patent 9,354,720 B1) and (US Patent 9,898,095 B1) are cited to teach a joy stick like system of figure 3 which shows a gap creation due to the user applied forces by do not disclose the measurement of such a gap.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        November 4, 2021